Citation Nr: 0628268	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-24 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel
INTRODUCTION

The veteran had active duty service from February 1972 to 
January 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from n August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2000, a statement of the case was issued in November 2000, 
and a substantive appeal was received in December 2000.  A 
Board hearing at the RO was held in June 2006.

The Board notes that the veteran submitted additional 
evidence to the Board at the June 2006 hearing.  In an 
attached statement, the veteran waived RO consideration of 
this evidence.  Nevertheless, in light of the remand below, 
this evidence will first be considered by the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD and low back disability.  With regard to both issues, an 
October 1988 Notice of Award from the Social Security 
Administration (SSA) showed that the veteran was found 
disabled as of July 1987 and was awarded SSA disability 
benefits.  Further, a February 1989 letter from a private 
doctor stated that the veteran underwent a psychological 
evaluation in September 1988 for SSA.  However, it does not 
appear that the veteran's SSA records have been requested.  
Thus, the RO should obtain the administrative decisions 
pertaining to the veteran's claim and any underlying medical 
records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, the veteran indicated that he received outpatient 
treatment from the Augusta, Georgia VA Medical Center since 
1976 to the present.  The claims file contains VA outpatient 
treatment records from September 1986 to May 2003 and some 
records from October 1983 to February 1984 as well as VA 
hospital records from 1978 to 1983.  However, a response to a 
July 1999 request for treatment records indicated that 
outpatient notes prior to September 1986 were stored at East 
Point, Georgia.  There is no indication in the file whether 
these additional records prior to 1986 were requested.  Also, 
it appears that the veteran may have had ongoing treatment at 
the Augusta VA Medical Center since May 2003.  Further, the 
claims file contains numerous letters from McDuffie County 
Mental Health Center as well as a June 2000 treatment report.  
Some of the letters indicated that the veteran had been 
receiving treatment at McDuffie since October 1986.  The 
veteran also testified that he had received ongoing treatment 
for his PTSD at McDuffie.  However, there is no indication in 
the claims that these treatment records have been requested.  
The Board finds that all of these records are necessary in 
order to render a decision and, thus, such records should be 
requested to fully meet the requirements of 38 C.F.R. 
§ 3.159(c)(1). 

Lastly, with respect to the issue of PTSD, the Board 
recognizes that the veteran's service personnel and medical 
records do not show that the veteran was stationed in Vietnam 
at any time during his active service.  Further, his DD 214 
does not show that the veteran received any combat medals.  
The veteran has reported that he was deployed to DA Nang Air 
Base for 30 days around December 1972 and that the base came 
under attack while he was there.  However, since the issue of 
PTSD is being remanded for another matter, and given that the 
veteran has continually insisted, especially in his hearing 
testimony under oath, that he was in Vietnam for 30 days, the 
Board finds that the RO should attempt further verification 
of the veteran's alleged Vietnam service and claimed stressor 
incident.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
action to request copies of the 
veteran's treatment records from 
McDuffie County Mental Health Clinic 
and the veteran's VA outpatient 
treatment records from 1976 to 
September 1986 from East Point, Georgia 
or any other appropriate VA source, as 
well as any VA treatment records from 
May 2003.  If any of these records are 
unavailable, it should be noted in the 
claims file.

2.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the veteran.

3.  The RO should contact the service 
department and request verification of 
the veteran's claimed service (temporary 
duty status) in Vietnam for approximately 
30 days in about December 1972.   

4.  If, and only if, the claimed Vietnam 
service in or about December 1972 is 
verified, the RO should contact the 
Marine Corps Historical Center, or any 
other appropriate agency, for 
verification of the alleged stressful 
event in service.  Specifically, the RO 
should request unit histories and diaries 
for the month of December 1972, when the 
veteran alleged that he was deployed to 
Da Nang Air Base and that the base came 
under attack while he was there. 

4.  If, and only if, the RO determines 
that a claimed stressor has been 
verified, the veteran should be afforded 
a VA PTSD examination.  The claims file 
must be made available to the examiner 
for review and the examiner should be 
expressly informed of the particular 
stressor(s) that has been verified.  
After reviewing the claims file and 
examining the veteran, the examiner 
should then clearly indicate whether or 
not the veteran suffers from PTSD and, if 
so, whether it is related to any verified 
stressor.

5.  After completion of the above and any 
other development the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



